DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 10,
	Line 3, change “a first and a second gate line structure” to – a first gate line structure and a second gate line structure –
Cancel claims 19-24

Allowable Subject Matter
Claims 1-18 are allowed.
This application is in condition for allowance except for the presence of claims 19-24 directed to an invention non-elected without traverse.  Accordingly, claims 19-24 have been cancelled.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination structure of nonvolatile memory device as characteristics recited in base claim 1 comprising:  a bit line structure and a resistance change structure, each disposed over the substrate and extending along the first direction to contact different portions of the channel layer; and a source line structure disposed in the resistance change structure and extending along the first direction, wherein the bit line structure and the resistance change structure are disposed to be spaced apart from each other in the second direction.
►	Recorded Prior Art fails to disclose or suggest combination structure of nonvolatile memory device as characteristics recited in base claim 10 comprising:  a first bit line structure and a first resistance change structure disposed between the first gate line structure and the second gate line structure over the substrate and disposed to contact the first and second channel layers, respectively; and a first source line structure disposed in the first resistance change structure to extend along the first direction, wherein the first bit line structure and the first resistance change structure are disposed to be spaced apart from each other along the second direction by a predetermined distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819